DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification Objection
The specification is objected to for the following reasons:A.) The title is not consistent. MPEP 1503.01(I):
1.) The title on the Application Data Sheet is “Top D.O.G. Laptop Bag.”
2.) The title under “Substitute Specifications” states “Title of the invention: A laptop bag that converts into a work desk”3.) Figs. 1-22 of the “Substitute Specifications,” including the sentence proceeding the figure descriptions, uses “laptop bag” for the title.4.) Claim uses “laptop bag” for the title.
This objection can be overcome by amending the title throughout the Specification, including the claim, so it is consistent.
B.) A statement appears under the title of the invention that reads: “U.S PATENT DOCUMENTS – U.S. Pat. No.; 2010/01240013A1; U.S Pat No. 007593222B2 and U.S Pat. No.7,593,222B2”
This statement should be cancelled since it lists unrelated patents from other inventors and is unnecessary to have listed in the specification.

Objections to Drawing Quality
The drawings are objected to because the line quality does not meet the requirements of 37 CFR 1.84. The lines are not clean and uniform throughout the figures, and in some cases the lines are missing. All drawings must be made by a process that will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. 37 CFR 1.84(l). The line quality in all figures must be made to meet the appropriate standards.

    PNG
    media_image1.png
    791
    1431
    media_image1.png
    Greyscale







The examiner recommends using a lossless file format when submitting drawings or photographs through EFS-web (e.g., TIFF, PNG, GIF, BMP). EFS-web PDF Guidelines may be found at https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines

    PNG
    media_image2.png
    801
    1418
    media_image2.png
    Greyscale
Alternate positions are shown for a single view in Figs. 10, 11, 12, 17 and 19, which is not permitted. 









To overcome this objection, the applicant should amend the figures that show multiple parts per view by numbering the views sequentially, or removing the alternate positions in a single view because they are not permitted.
Claim Rejection - 35 USC §112(a)&(b)
The claim is rejected under 35 U.S.C. 112 (a)&(b), as the claimed invention is not described in such a full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to point out and distinctly claim the subject matter which the inventor regards as the invention. 
The claim is indefinite and non-enabling for the following reasons: 
Broken lines have been used in the figures, but their meaning has not been clearly described in the specification. If broken lines are included in the drawing, their use must be clearly defined in the specification. In reBlum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967). 
The examiner suggests that the applicant insert the following broken line statement: “The broken lines show portions of the (Title of invention applicant chooses from specification objection previously mentioned) that form no part of the claimed design.” This broken line statement should appear after the Figure descriptions in the specification.
There are inconsistencies in the number of legs and lengths of legs shown on the laptop bag throughout the figures. Some of the figures show four legs, some show two legs, and some show zero legs. In instances when legs are shown the lengths of the legs are varied from figure to figure.











    PNG
    media_image3.png
    1333
    1428
    media_image3.png
    Greyscale













In addition, the legs and leg joints are inconsistently proportioned throughout the figures. For example:1.) Fig. 11: Leg joints and feet are the same size, and the cylindrical portion of the legs between the joints are consistently the same width.2.) Fig. 17: Leg feet are larger than the joints in Fig. 17, which is inconsistent with Fig. 11. The cylindrical portions of the legs between the joints are spaced differently when compared to Fig. 11.
    PNG
    media_image4.png
    926
    1428
    media_image4.png
    Greyscale
portions of the legs between the joints are spaced differently when compared to Fig. 11.








Due to these inconsistencies between the views and lack of clarity of the disclosure, it is not possible to understand the overall appearance and scope of protection sought in the claim for the legs of the laptop bag. Such ambiguities in the disclosure fail to enable a designer of ordinary skill in the art to reproduce the shape and appearance of the design claimed.
To overcome this rejection, the applicant should amend the figure descriptions in the 
The bottom views of the laptop bag are inconsistent throughout the figures. Fig. 7 shows folded legs, Figs. 8 and 9 show a flap on the bottom of the bag in addition to the folded legs, and Figs. 10 and 12 show circles on the bottom of the bag instead of folded legs.

    PNG
    media_image5.png
    895
    1370
    media_image5.png
    Greyscale











Due to these inconsistencies between the views and lack of clarity of the disclosure, it is not possible to understand the overall appearance and scope of protection sought in the claim for the bottom of the laptop bag. Such ambiguities in the disclosure fail to enable a designer of ordinary skill in the art to reproduce the shape and appearance of the bottom of the laptop bag.

The number of handles and placement of handles on the top of the laptop bag are inconsistent throughout the figures as follows: 1.) Figs. 1, 3, 6, 7, 10, and 20 show two handles placed on the top edges of the bag. 2.) Figs. 2, 4, 5, 12, 18 and 21 show one handle placed in the center of the top of the bag3.) Figs. 8 and 9 show two handles with the flap opened making it unclear in these figures with the flap opened if the handle is placed in the correct location.
4.) Fig. 19 shows one handle on the top of the bag with the flap opened.

    PNG
    media_image6.png
    659
    1528
    media_image6.png
    Greyscale

Due to these inconsistencies between the views and lack of clarity of the disclosure, it is not possible to understand the overall appearance and scope of protection sought in the claim for the handles of the laptop bag. Such ambiguities in the disclosure fail to enable a 
To overcome this rejection, the applicant should amend the figures so the handles of the laptop bag are shown consistently.
The zippered front pocket and depth of the laptop bag are inconsistent throughout the figures. Some views show the zipper in an “L” shape configuration on the front of the bag in a closed position, while another view shows the zipper in an open configuration where the zipper runs along the bottom of the front pocket of the bag, and the depth of the bag is much deeper on the bottom when the body of the bag is shown unzipped.

    PNG
    media_image7.png
    701
    1370
    media_image7.png
    Greyscale









Due to these inconsistencies between the views and lack of clarity of the disclosure, it is not possible to understand the overall appearance and scope of protection sought in the claim for the front pocket and overall depth of the laptop bag. Such ambiguities in the disclosure fail to enable a designer of ordinary skill in the art to reproduce the shape and appearance of the laptop bag.


    PNG
    media_image8.png
    1004
    1473
    media_image8.png
    Greyscale
The rectangular and circular shapes on the side of the bag are inconsistent throughout the figures. Some views show the rectangular shape flush with the side of the bag, while other views show it as a square shape that sticks out from the side of the bag, and this rectangular shape is missing from the Fig. 22 view. It is unclear if the circular shape is a hole, a recess of unknown depth, or indicia, and the circular shape is shown in some figures and missing in others.












To overcome this rejection, the applicant should amend the figures so these two features are shown consistently, and the examiner suggests that the circular shape be removed from the claim since it is unclear if the shape is a hole, recess of unknown depth or indicia. The applicant should convert the lines comprising the circular shape to broken lines.

    PNG
    media_image9.png
    800
    1626
    media_image9.png
    Greyscale
The laptop bag straps and hardware for the straps are inconsistently shown throughout all of the figures. The straps are shown in various placements, and change in number throughout the figures. The hardware that connects the straps to the bags is shown larger in some figures than in other figures.










To overcome this rejection, the applicant should amend the figures so the straps and hardware that connects the straps to the laptop bag are shown consistently. In addition, the applicant may amend the figure descriptions in the specification by describing the changes in configuration of the straps of the laptop bag shown in the figures, or the applicant may choose to do a combination of both amending the figures and the figure descriptions in the specification to enable a designer of ordinary skill in the art to reproduce the straps and hardware on the laptop bag.

    PNG
    media_image10.png
    801
    1418
    media_image10.png
    Greyscale
There is a lack of description in the specification to support the alternate positions/embodiments that are shown for Figs. 10, 11, 12, 17 and 19. 










When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Claim Rejection - 35 U.S.C. 103
The claim is rejected under 35 U.S.C. 103 as being unpatentable over the Thanko Desktop Laptop Built-In Bag, found on trendhunter.com ("Thanko Laptop Bag") in view of US Patent Pub. 2010/0006614 A1 by John McLean ("McLean") to US Patent 6036011 by Paul DeCurtis et al., (“DeCurtis”). Although the invention is not identically disclosed or described as set forth 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
In a proper rejection of a design claim under 35 USC 103, there must be a reference (the basic design), a something in existence, the design characteristics of which are basically the same as the claimed design in order to support a holding of obviousness. In other words, the basic reference design must look something like the claimed design. In re Harvey, 12 F.3d 1061, 1063, 29 USPQ 1206, 1208 (Fed. Cir. 1993) and In re Rosen, 673 F.2d 388, 391, 213 USPQ 347, 350 (CCPA 1982). Once such a design has been established, features thereof may reasonably be interchanged with or added from those in other pertinent references to achieve the claimed design. Such modifications, however, cannot destroy the fundamental characteristics of the basic design reference.





    PNG
    media_image11.png
    754
    984
    media_image11.png
    Greyscale









Thanko Laptop Bag has design characteristics that are basically the same as the claimed design:
A rectangular shape with rounded edges is used for the body of the bag.
Grab handles are placed on the top center of the bag.
The bag rests on four telescopic legs. 
Zipper closures located on the exterior side and top walls of the bag, allowing the top flap of the bag to hang down when unzipped.
Metal clasps on the left and right upper sidewalls of the bag to attach an adjustable shoulder strap.
Zipper pocket on front located on the front of the bag.
The claimed design differs from Thanko Laptop Bag in the following ways:
Two straps are shown that attach via clasps to the claimed design to be used to secure around the neck and waist of the user.
A cupholder is shown on the side wall of the claimed design.

    PNG
    media_image12.png
    830
    1497
    media_image12.png
    Greyscale







McLean shows two straps that attach via clasps to be used to secure around the neck and waist of the user and DeCurtis shows a cupholder on the side wall of the laptop bag.
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the present claimed invention to modify the Thanko Laptop Bag design by adding 
The claimed design would have no patentable distinction over the examiner’s combination of references.
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).
Conclusion
The claim stands rejected under 35 U.S.C. 112 (a)&(b) and 103.
The references cited but not applied are considered cumulative art related to the claimed design. 
A response is required in reply to the Office Action to avoid abandonment of the application. Any amendment submitted in response to this Office Action must be in compliance with 37 CFR 1.121.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra S Snapp, can be reached at telephone number 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/J.M.G./Examiner, Art Unit 2912            
/BRETT MILLER/Examiner, Art Unit 2918